UNITED STATES DISTRICT COURT                                                                7/8/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
WILLIE WALKER,                                                 :
                                                               :
                                    Plaintiff,                 :
                                                               :         ORDER
                  -v-                                          :
                                                               :   20-CV-8694 (AJN) (JLC)
                                                               :
COMMISSIONER OF SOCIAL SECURITY, :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

       On July 7, 2021, the Commissioner informed this Court that he has been
unable to complete service (by either first-class mail or by Federal Express) of the
Administrative Record (Dkt. No. 16). The Commissioner also reported that he
mailed Plaintiff a letter by Federal Express proposing a stipulated remand. To
date, the Commissioner has not received a response to that correspondence and has
been unable to reach Plaintiff by phone.
       Accordingly, this Court directs Plaintiff to confirm his mailing address, and
whether he can receive a Federal Express box at that address, so that he may
receive the Administrative Record as well as any settlement proposals from the
Commissioner. Plaintiff is also directed to provide a working telephone number, if
available, to the Commissioner and to the Court. Plaintiff shall comply with this
Order no later than July 22, 2021 by filing a letter with the Court.

        SO ORDERED.

Dated: July 8, 2021
      New York, New York




A copy of this Order has been
mailed to the following:

Willie Walker
1971 Marmion Avenue, Apartment 4A1
Bronx, NY 10460
